Exhibit 10.34

CONFIDENTIAL

MASTER SERVICES AND IP AGREEMENT

This Master Services and IP Agreement (the “Agreement”) is effective October 7,
2018 (“Effective Date”) by and between Charak, LLC, whose legal address is 2505
Seascape Drive, Las Vegas, NV 89128, Dr. Ajay Gupta, an individual, having a
principle residence at 2505 Seascape Drive, Las Vegas, Nevada 89128 (hereafter
“Dr. Gupta”) (Dr. Gupta and Charak, LLC are collectively herein “Charak”), and
Rockwell Medical, Inc., having a principal place of business at 30142 Wixom
Road, Wixom, Michigan 48393 (“Rockwell”). Charak and Rockwell are each a “Party”
and collectively the “Parties.” The Parties agree as follows:

RECITALS

WHEREAS, Charak, Dr. Gupta, and Rockwell entered in a License Agreement, dated
January 7, 2002 (as amended, “2002 Agreement”) relating to Triferic® soluble
ferric pyrophosphate, which was licensed from Charak to Rockwell;

WHEREAS, Dr. Gupta joined Rockwell as the Chief Scientific Officer, effective
June 16, 2009, in accordance with an agreement memorialized in an email exchange
dated June 18, 2009 (“Letter Agreement”) and has served since that time as an
officer and fiduciary of the Company;

WHEREAS, Dr. Gupta executed an Employee Confidentiality, Assignment of
Inventions, Non-Interference and Non-Competition Agreement  (“Invention
Agreement”), which was dated as of June 16, 2009; and

WHEREAS, the Parties now wish to clarify and further establish their respective
rights and obligations with regard to the foregoing, as well as to license
certain additional intellectual property rights to the Company, as described
herein.

AGREEMENT

THEREFORE, for good and valuable consideration set forth herein, the receipt and
sufficiency of which is acknowledged, the Parties hereby agree as follows:

1.         Entry into 2018 Agreements.  Concurrent with and contingent upon the
execution and delivery of this Agreement, the Parties will execute and deliver
the following agreements, each in the form attached hereto (collectively with
this Agreement, the “2018 Agreements”):

(a)        That certain Employment Agreement, in the form attached hereto as
Exhibit A, pursuant to which Dr. Gupta will serve as Rockwell’s Senior Vice
President and Chief Scientific Officer; and

(b)        That certain Commercialization and Technology License Agreement –
IV-Triferic® in the form attached hereto as Exhibit B;

(c)        That certain Technology License Agreement – TPN-Triferic® in the form
attached hereto as Exhibit C; and





Page 1

--------------------------------------------------------------------------------

 



(d)        That certain Amendment to License Agreement – Dialysate Triferic® in
the form attached hereto as Exhibit D.

2.         Payments.

(a)        In consideration of the covenants, conditions, terms and releases set
forth in this Agreement, Rockwell will pay the following sums to Charak:

(i)         One million dollars ($1,000,000), which is non-refundable and is not
an advance against royalties, with such sum to be paid by Rockwell in four
quarterly installments of $250,000 each, with the first installment due October
15, 2018 and the subsequent three installments due on January 15, 2019, April
15, 2019 and July 15, 2019; and

(ii)       Up to $100,000 in reimbursement for legal fees incurred by Charak
leading up to and in connection with the negotiation of the 2018 Agreements,
with such amount to be paid within thirty (30) days following presentation of
legal bills by Charak to Rockwell.

3.         Reservation of Rights. Rockwell expressly acknowledges and agrees
that Charak shall have all rights vis-à-vis Rockwell (to the extent actually or
purportedly owned or controlled by Rockwell as of the Effective Date) to
independently research, develop, make, have made, use, sell, offer to sell, and
import products including Spironolactone+indapamide or Eplerenone+Indapamide
(referring to the diuretic combination patent), which Dr. Gupta listed as an
exception in the Invention Agreement.

4.         Representations and Warranties.

(a)        Dr. Gupta and Charak represent and warrant that they do not own or
control, directly or indirectly, any patents, patent applications, know-how,
trade secrets or other intellectual property rights, other than those licensed
to Rockwell under the 2018 Agreements, that Rockwell may reasonably require or
find useful in the manufacture, import, use and/or sale of any “Licensed
Products” (as such term and its derivatives thereof is defined in the 2018
Agreements).

(b)        Each Party represents and warrants that: (i) it has the necessary
individual, corporate or limited liability company power and authority to enter
into the 2018 Agreements; (ii) the 2018 Agreements are valid and binding
obligations against such Party, enforceable in accordance with their applicable
terms; and (iii) such Party possesses and controls all right, title and interest
in the intellectual property and other assets and rights that are the subject of
the 2018 Agreements such that the Party has the right to, and will, convey all
such rights contemplated thereunder, free and clear of any encumbrances, liens
or adverse claims that may be asserted by any third party.





Page 2

--------------------------------------------------------------------------------

 



5.         Release of Claims.

(a)        In consideration for the payments set forth in Section 2, Charak and
Dr. Gupta, each on their own behalf, and on behalf of their respective heirs,
successors, subsidiaries, affiliates, assigns, agents, officers, directors,
employees and related entities, hereby releases, remises, acquits, forever
discharges and covenants not to sue Rockwell, and its current and former
officers, directors, employees, attorneys, agents, representatives, affiliated
entities, subsidiaries, successors and assigns from any and all claims, demands,
causes of action, suits, debts, obligations, choses in action, liabilities,
damages, interest, fees, costs, expenses and rights whatsoever, in law or
equity, known or unknown, suspected or unsuspected, previously existing or
existing as of the Effective Date of this Agreement arising out of or relating
to any acts, errors, omissions, contracts (including the 2002 Agreement, Letter
Agreement, and Invention Agreement), torts, federal or state statute, to the
extent that such claims arose or could have been asserted prior to the Effective
Date.

(b)        In consideration for the execution and delivery of the 2018
Agreements, Rockwell on its own behalf, and on behalf of its respective
successors, subsidiaries, affiliates, assigns, agents, officers, directors,
employees and related entities, hereby releases, remises, acquits, forever
discharges and covenants not to sue Charak, Dr. Gupta or their respective heirs,
successors, subsidiaries, affiliates, assigns, agents, officers, directors,
employees and related entities, from any and all claims, demands, causes of
action, suits, debts, obligations, choses in action, liabilities, damages,
interest, fees, costs, expenses and rights whatsoever, past, present or future,
contingent or non-contingent, in law or equity, known or unknown, suspected or
unsuspected, previously existing or existing as of the Effective Date of this
Agreement arising out of or relating to (i) Dr. Gupta’s actual or alleged
unwillingness to assign certain inventions to Rockwell to the extent that such
inventions are now being licensed to Rockwell under the 2018 Agreements or
included within the permitted carve-out under Section 3 of this Agreement, and
(ii) Dr. Gupta’s actual or alleged failures to fulfill duties or obligations to
Rockwell in association with the 2002 Agreement, Letter Agreement, and/or
Invention Agreement.

6.         Notice and Cure of Breach; Termination Rights.

(a)        Notwithstanding anything to the contrary in the 2018 Agreements or
the 2002 Agreement, if any Party thereto is in material breach of its
obligations thereunder, then the non-breaching Party may deliver notice of such
breach to the other Party (“Notice of Dispute”). The allegedly breaching Party
shall have up to 120 days (or 45 days in the case of any payment breach) to cure
such breach from the receipt of the Notice of Dispute; provided, that if such
breach is capable of being cured but cannot reasonably be cured within such
120-day period, the breaching Party may cure such breach during an additional
period as is reasonable in the circumstances by initiating actions to cure such
breach during such 120-day period and using reasonable efforts to pursue such
actions. Subject to Section 6(b), if the allegedly breaching Party fails to cure
that breach within the applicable period set forth above, then the Party
originally delivering the Notice of Dispute may terminate the applicable
agreement on written notice of termination.

(b)        Any right to terminate one of the 2018 Agreements or the 2002
Agreement shall be stayed and the applicable cure period tolled for the
applicable negotiation and mediation





Page 3

--------------------------------------------------------------------------------

 



periods only if, during such cure period, the Party alleged to have been in
material breach shall have initiated dispute resolution procedures, in
accordance with the applicable agreement (Section 6(c) for this Agreement) with
respect to the alleged breach, which stay and tolling shall continue until such
dispute has been fully resolved.  If a Party is then determined to be in
material breach of such agreement, the non-breaching Party may terminate such
agreement if the breaching Party fails to cure the breach within 30 days after
the conclusion of the dispute resolution negotiation and mediation procedures
(and such termination shall then be effective upon written notification from the
notifying Party to the breaching Party).

(c)        In the event of a disagreement between the Parties that cannot be
otherwise resolved either party may, or in the event of the allegedly breaching
Party fails to cure that breach within the applicable period set forth in
Section 6(b), the Parties shall have such dispute referred to their respective
senior officials designated below for attempted resolution by good faith
in-person negotiations within sixty (60) days (“Negotiation Period”).  Said
designated senior officials are as follows: For Rockwell: Chief Executive
Officer; For Dr. Gupta: himself; For Charak: Dr. Gupta; (or a designated senior
executive with decision-making authority). In the event the designated senior
officials are not able to resolve a Dispute identified in a Notice of Dispute
under Section 6(a), and after an in-person meeting within the sixty (60) day
period, either Party may invoke the provisions of this Section 6(d).

(d)        If a settlement under Section 6(c) is not achieved by the conclusion
of the Negotiation Period, either Party may demand the Dispute be submitted for
resolution to mediation to occur at a mutually agreed upon location before a
mutually agreed mediator within 60 days. Each Party shall bear its own expenses
for mediation other than the Parties will share the cost of the mediator. The
Parties reserve all rights to adjudicate any dispute not resolved by mediation.

7.         No Slander or Defamation.  To the fullest extent permitted by law,
and except as to statements made in legal, administrative or arbitral
proceedings in disputes between the Parties and truthful testimony, each Party
agrees that it will not defame, disparage or otherwise speak of the other
Party(ies) and/or their products or services in a false or misleading manner,
including but not limited to through any media, social media, Facebook, Twitter
or similar mechanism.

8.         Miscellaneous

(a)        The 2018 Agreements and the 2002 Agreement (as amended hereby and
thereby) contains the entire understanding of the Parties and supersedes all
prior agreements, arrangements and understandings between the Parties with
regard to the subject matter of the 2018 Agreements and the 2002 Agreement;
there are no representations, warranties, covenants, or undertakings other than
those expressly set forth herein or therein.

(b)        The Parties acknowledge that in executing this Agreement, they have
carefully reviewed and had the opportunity to review the terms of this
Agreement, with counsel of their choice and are fully aware of the extent of
their rights and obligations under this Agreement. The Parties further agree
that the language of this Agreement shall not be construed presumptively against
any of the Parties to this Agreement. This Agreement shall not constitute an
admission by one Party of any allegation against any other Party, shall not be
considered as an admission of





Page 4

--------------------------------------------------------------------------------

 



liability other than terms specifically agreed in this Agreement, nor shall it
be considered an admission of wrongdoing or anything improper.

(c)        The Parties agree that this Agreement may be executed in two or more
counterparts, each of which shall constitute and original and binding copy of
this Agreement, albeit one and the same instrument. Executed photocopies of this
Agreement shall be as binding as the original.

(d)        This Agreement will be construed, interpreted, and applied in
accordance with the laws of the State of Delaware, excluding any choice of law
rules that would direct the application of the laws of another jurisdiction. Any
litigation arising under or relating to this Agreement shall be filed in federal
or state court in Wilmington, Delaware, which the Parties agree shall be the
exclusive venue for claims arising hereunder. In resolving any dispute arising
under or relating to this Agreement, the court shall be entitled to award the
prevailing Party its reasonable fees and expenses, including attorneys’ fees.

(e)        No amendment or modification of the terms or conditions of this
Agreement shall be valid unless in writing and signed by all Parties hereto.

(f)        If one or more provisions of this Agreement are held to be invalid or
unenforceable under applicable law, such provisions shall be construed, if
possible, so as to be enforceable under applicable law, or such provisions shall
be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.

(g)        This Agreement shall be binding upon and inure to the benefit of the
beneficiaries, heirs and representatives of Charak (including the Dr. Gupta) and
the successors and assigns of Charak. This Agreement shall be binding and
enforceable upon any successor of Rockwell in accordance with the operation of
law.

(h)        All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
email, hand or mailed within the continental United States by first class
certified mail, return receipt requested, postage prepaid, addressed as follows:

if to Rockwell:

Rockwell Medical, Inc.

30142 Wixom Road

Wixom, Michigan 48393

Attn:  President

 





Page 5

--------------------------------------------------------------------------------

 



if to Charak or Dr. Gupta:

Dr. Ajay Gupta

2505 Seascape Drive

Las Vegas, Nevada  89128

 

With a Copy to:

Holley Driggs Walch

400 South Fourth Street, Suite 300

Las Vegas, Nevada 89101

Attn:  James D. Boyle, Esq.

 

In Witness Whereof, and intending to be legally bound, each of the Parties
hereto has caused this Agreement to be executed as of the date(s) set forth
below.

 

 

 

 

 

CHARAK, LLC

ROCKWELL MEDICAL, INC.

 

 

 

 

By

            /s/ Ajay Gupta

By

           /s/ Benjamin Wolin

 

Name: Ajay Gupta

 

Name: Benjamin Wolin

 

Title:    Manager

 

Title:    Chairman

 

Date:    October 7, 2018

 

Date    October 7, 2018

 

 

 

 

 

 

 

 

DR. AJAY GUPTA

 

 

 

 

 

 

 

          /s/ Ajay Gupta

 

 

 

Date: October 7, 2018

 

 

 

Page 6

--------------------------------------------------------------------------------